Citation Nr: 9928799	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-09 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a status post senile 
cataract extraction, right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied service connection for 
status post senile cataract extraction of the right eye.  For 
consistency and economy, the Board employs the term "right 
eye disability" to represent the status post senile cataract 
extraction of the right eye.  

The veteran reported in a June 1997 VA document that he did 
not desire to appear personally before a member of the Board 
or a hearing officer.  However, he noted that he wished 
another to represent him at a hearing.  By VA letter dated in 
March 1998, the veteran was asked to clarify his request.  As 
of this date, the claims folder bears no response to this 
request.  

The issue of entitlement to an increased rating in excess of 
30 percent for status post traumatic left cataract extraction 
secondary to radiation for pterygium, will be addressed in 
the remand portion of this decision.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. In June 1948, service connection for residual of removal 
pterygium of the left eye was established.  

3. The claim of entitlement to service connection for status 
post senile cataract extraction of the right eye is not 
supported by cognizable evidence showing a current 
disability related to his period of service or that the 
right eye disability is related to the service-connected 
disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for status 
post senile cataract extraction of the right eye is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In essence, the veteran contends that his right eye 
deterioration is due to his service-connected left eye 
disability. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. § 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997). 

To establish service connection on a secondary basis, the 
evidence must show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

Refractive error of the eye is not the type of disease or 
injury for which VA compensation benefits (i.e., entitlement 
to service connection) may be awarded.  38 C.F.R. § 3.303(c) 
(1998).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v. Brown, 8 Vet. App. 69, 
75 (1995).

In pertinent part, service medical records to include the 
separation examination reveal no disability related to the 
right eye, other than refractive error.  

Private and VA medical records post service reflect that the 
veteran was hyperopic with a visual acuity in the right eye 
of 20/20 in May 1948, October 1949, and December 1950.  The 
right eye (lids, conjunctiva, and sclera) was normal in March 
1953 and July 1956.  The visual acuity in the right eye was 
20/40 for the period between December 1976 to August 1981.  
In June 1986, the right eye was deemed normal and the visual 
acuity was 20/50.  In pertinent part, VA records dated in 
June 1995 reflect that the veteran complained of seeing fog 
and that his vision in both eyes had worsened.  The visual 
acuity in the right eye was 20/80 and 20/120 on two separate 
visits.  

The May 1997 VA visual examination reflects that a cataract 
developed in the right eye and was removed in 1996.  
Corrected visual acuity in the right eye was 20/70.  The 
lids, lashes, lacrimal, and conjunctiva were clear.  The 
cornea was clear centrally.  The iris was clear.  The veteran 
had a healthy optic nerve head, decreased foveal reflex, and 
that the vessels were within normal limits.  Media showed a 
posterior chamber intraocular lens centered "bilaterally" 
with the posterior capsule intact "bilaterally."  The 
diagnoses included inter alia anisocoria secondary to trauma 
related to the cataract surgery, refractive error/presbyopia, 
and cataract extraction with intraocular implant bilaterally.  
The examiner noted that he could not comment on the etiology 
of the cataracts as they have been removed, but it was likely 
that they were related to his diabetes.  

VA treatment records dated in March and April 1998 to include 
a medical statement by a VA physician dated in July 1998 
reflect that the visual acuity in the right eye was 20/40 and 
that the veteran underwent surgical correction of the right 
eye in 1994.  The visually significant cataract was removed 
with good results.  Prior to that, a visually significant 
cataract in the left eye was removed.  The physician noted 
that the cataracts were traumatic.  

The Board acknowledges the veteran's contentions referable to 
the right eye disability.  However, the evidence of record, 
specifically, the VA medical opinion addressed above does not 
support his claim that the right eye disability is related to 
his military service or a service-connected disability.  The 
veteran's statements without competent medical evidence is 
not sufficient to well-ground his claim when the 
determinative issue is one of medical etiology or a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Caluza v. Brown, 7 Vet. App. 498 (1995).  Other 
evidence simply provides objective findings related to eye 
examinations without relating the findings to service or a 
service-connected disability.  Without competent medical 
evidence establishing a nexus between 1) the non-service 
connected disability and service or 2) the non-service 
connected disability and a service-connected disability, a 
claim for service connection must be denied.  See 38 C.F.R. 
§§ 3.303, 3.310; Allen, supra.  

The Board does not dispute that the visual acuity in the 
right eye has undergone change since service.  However, 
service connection is not available for refractive error 
unrelated to some pathology incurred in-service or caused by 
a service-connected disability.  38 C.F.R. § 3.303(c); see 
also M21-1, Part VI - 11.07.  

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See 38 
U.S.C.A. § 5107.  Further, the veteran's burden to submit 
evidence sufficient to establish a well-grounded claim is the 
veteran's alone and is not relieved by the benefit of the 
doubt provision.  See 38 U.S.C.A. § 5107; Annoni v. Brown, 5 
Vet. App. 463, 467 (1993); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  The Board finds the claim for service connection 
of status post senile cataract extraction of the right eye is 
not plausible and must be denied.  

The Board finds the above discussion sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection of a right eye disability.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Service connection for status post senile cataract extraction 
of the right eye is denied.


REMAND

In accordance with 38 C.F.R. § 19.9 (1998), if correction of 
a procedural defect is essential for a proper appellate 
decision, a remand to the agency of original jurisdiction, 
specifying the action to be undertaken, is required.  

In a March 1996 rating decision, the RO denied an increased 
rating for status post traumatic left cataract extraction 
secondary to radiation for pterygium, currently evaluated as 
30 percent disabling.  By letter, in April 1996, the RO 
provided notice of the adverse rating decision and notice of 
his appellate rights.  In May 1996, the veteran filed a 
notice of disagreement as to the March 1996 rating decision 
as regards an increased rating for the service-connected left 
eye disability.  In a September 1996 notice of decision 
letter to the veteran as regards the current issue on appeal, 
the RO informed the veteran that his May 1996 notice of 
disagreement was not accepted as it was filed prematurely 
because the decision on the right eye condition was just 
made.  Thereafter, the veteran filed a notice of disagreement 
to the August 1996 rating decision regarding the non-service 
connected right eye.  He was issued a statement of the case 
regarding the right eye claim only.  The veteran perfected a 
timely appeal.  Based on the foregoing, the Board determines 
that the April 1996 notice of disagreement was timely filed 
as to the March 1996 rating decision regarding an increased 
rating for the service-connected left eye disability.  

In that regard, when presented with a timely notice of 
disagreement to which the RO has never responded by issuing 
an SOC, the proper course of action is to remand the matter 
in order for the execution of appropriate procedural 
compliance, specifically the issuance of a statement of the 
case.  See Fenderson v. West, 12 Vet. App. VA Form 119, 132 
(citing Holland v. Gober, 10 Vet. App. 433, 436 (1997) (per 
curiam order)); see also 38 U.S.C. § 7105(d)(1) (1998) 
(stating that the agency of original jurisdiction (AOJ) 
"shall prepare a statement of the case" (emphasis added) 
setting forth requisite contents thereof); 38 C.F.R. § 
20.302(b), (c) (1998) (VA regulations regarding statement of 
the case).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case to the veteran and his 
representative that includes a discussion 
of the applicable law and regulations 
with regard to the March 1996 rating 
decision that denied an increased rating 
for the service-connected left eye 
disability.  Specifically, the RO should 
notify the veteran that the appeal as to 
the increased rating claim will be 
returned to the Board following the 
issuance of the statement of the case 
only if it is perfected by the filing of 
a timely substantive appeal.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals






